Citation Nr: 1810080	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-19 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left wrist disability.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S.S. Mahoney, Associate Counsel 







INTRODUCTION

The Veteran served on active duty in the United States Army from April 1980 to April 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In May 2016, the Board remanded the issue on appeal for further development.  

The Veteran was scheduled for a hearing in February 2016, but he failed to report, and no request for postponement has been received.  Thus, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2017).

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his left wrist disability is the result of an injury in service and that he has had problems with it ever since.  See May 2014 VA Form 9.

Remand is warranted for the Veteran's claim of entitlement to service connection for a left wrist disability because the December 2016 examiner's opinion is inadequate.  Specifically, the December 2016 examination report reveals diagnoses of degenerative arthritis and atherosclerosis calcification in the left wrist.  The examiner opined the arthritis was not related to the acute swollen and painful left wrist the Veteran had while in service, but did not provide an opinion as to the etiology of the Veteran's atherosclerosis calcification.  Additionally, the rationale provided for the negative opinion for the arthritis was inadequate.  Accordingly, an addendum opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Any outstanding VA and private treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records.

2. With any necessary assistance from the Veteran, obtain any outstanding pertinent private treatment records.

3. Then refer the claims file to the examiner who conducted the October 2016 VA examiner (or other qualified examiner, if unavailable) for preparation of an addendum opinion.  The entire claims file should be made available to the examiner.  No additional examination is necessary, unless the examiner determines otherwise.  Following a review of the claims file, the examiner is asked to address the following:

(a) Identify all left wrist disabilities diagnosed since November 2011, to include degenerative arthritis and atherosclerosis calcification. If any previously made diagnoses cannot be confirmed, please reconcile these findings with the diagnoses of the same in the December 2016 VA examination report.

In providing all applicable diagnoses, please specify whether the calcifications visible on X-ray examination are best classified as artifacts or the result of old trauma.

(b) For each disability so diagnosed, please opine as to whether it is at least as likely as not (50 percent or better probability) that such disability had its onset in or is otherwise related to service, to include as a result of the documented October 1980, March 1982, August 1983, and October 1983 complaints of left wrist pain and ganglion cysts therein.  

In addressing this question, please consider the Veteran's assertions of continual left wrist symptomatology since service.  See May 2014 VA Form 9.  A complete rationale should be given for all opinions and conclusions expressed.

(c) If atherosclerosis calcification is diagnosed, please determine whether such diagnosis is related to any current left wrist symptomatology.

4. Then, after taking any additional development deemed necessary, readjudicate the claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


